Name: Commission Regulation (EC) No 288/2001 of 12 February 2001 determining the loss of income and the premiums applicable per ewe and per female goat in the Member States and the payment of the specific aid for sheep and goat farming in certain less-favoured areas of the Community for the 2000 marketing year
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R0288Commission Regulation (EC) No 288/2001 of 12 February 2001 determining the loss of income and the premiums applicable per ewe and per female goat in the Member States and the payment of the specific aid for sheep and goat farming in certain less-favoured areas of the Community for the 2000 marketing year Official Journal L 042 , 13/02/2001 P. 0003 - 0004Commission Regulation (EC) No 288/2001of 12 February 2001determining the loss of income and the premiums applicable per ewe and per female goat in the Member States and the payment of the specific aid for sheep and goat farming in certain less-favoured areas of the Community for the 2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), as amended by Regulation (EC) 1669/2000(2), and in particular Article 5(6) thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(3), as last amended by Regulation (EC) No 2826/2000(4), and in particular Article 13 thereof,Whereas:(1) Article 5(1) and (5) of Regulation (EC) No 2467/98 provides for the grant of a premium to compensate for any loss of income sustained by producers of sheepmeat and, in certain areas, of goatmeat. Those areas are defined in Annex I to Regulation (EC) No 2467/98 and in Article 1 of Commission Regulation (EC) No 2738/1999 of 21 December 1999 determining the mountain areas in which the premium for goatmeat producers is granted(5).(2) Pursuant to Article 5(6) of Regulation (EC) No 2467/98, the Member States were authorised by Commission Regulation (EC) No 1289/2000(6) to pay an initial advance of the premium and of the specific aid and by Commission Regulation (EC) No 2301/2000(7) to pay a second advance of the premium to sheepmeat and goatmeat producers. The definitive premiums to be paid in respect of the 2000 marketing year must thus be fixed.(3) Pursuant to Article 5(2) of Regulation (EC) No 2467/98, the amount of the premium per ewe for producers of heavy lambs is obtained by multiplying the loss of income referred to in the second subparagraph of paragraph 1 of that Article by a coefficient expressing the annual average production of heavy lamb meat per ewe producing these lambs expressed per 100 kg of carcass weight. Article 5(3) of that Regulation fixes the coefficient for producers of light lambs at 80 % of the coefficient for producers of heavy lambs. Article 5(5) of that Regulation also fixes the amount per female for producers of the caprine species at 80 % of the premium per ewe for producers of heavy lambs.(4) Pursuant to Article 13 of Regulation (EC) No 2467/98, the premium must be reduced by the impact on the basic price of the coefficient provided for in paragraph 2 of that Article. That coefficient is fixed by Article 13(4) at 7 %.(5) Under Council Regulation (EEC) No 1323/90(8), as last amended by Regulation (EC) No 193/98(9), the Council instituted specific aid for sheep and goat farming in certain less-favoured areas of the Community. It lays down that the aid is to be granted under the same conditions as those for the grant of the premium for producers of sheepmeat and goatmeat.(6) Regulation (EEC) No 1601/92 provides for the application of specific measures relating to agricultural production in the Canary Islands. Those measures entail the grant of a supplement to the premium payable to producers of light lambs and she-goats on the same conditions as those governing the grant of the premium referred to in Article 5 of Regulation (EC) No 2467/98. Those conditions provide for Spain to be authorised to pay the supplement to the premium.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1It is hereby noted that the difference between the basic price less the impact of the coefficient provided for in Article 13(2) of Regulation (EC) No 2467/98 and the Community market price during the 2000 marketing year was EUR 111,531 per 100 kg.Article 2The coefficient provided for in Article 5(2) of Regulation (EC) No 2467/98 is hereby fixed at 15,67 kg.Article 3>TABLE>Article 4Pursuant to Article 1(1) of Regulation (EEC) No 1323/90 the Member States are authorised to pay a specific aid to producers of sheepmeat and goatmeat in less-favoured areas within the meaning of Council Regulation (EEC) No 3493/90(10). This aid or, should it be the case, the balance of this aid if advances have been made in case of application of Regulation (EC) No 1289/2000, shall be paid before 15 October 2001.Article 5Pursuant to Article 13(3) of Regulation (EEC) No 1601/92, the supplement to the premium for the 2000 marketing year, to be granted to producers of light lambs and goatmeat located in the Canary Islands, shall be EUR 4,159 per ewe and/or she-goat.Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 193, 29.7.2000, p. 8.(3) OJ L 173, 27.6.1992, p. 13.(4) OJ L 328, 23.12.2000, p. 2.(5) OJ L 328, 22.12.1999, p. 59.(6) OJ L 145, 20.6.2000, p. 21.(7) OJ L 263, 18.10.2000, p. 6.(8) OJ L 132, 23.5.1990, p. 17.(9) OJ L 20, 27.1.1998, p. 18.(10) OJ L 337, 4.12.1990, p. 7.